Citation Nr: 1505561	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-38 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating greater than 50 percent for sleep apnea with bronchial asthma, to include the question of whether separate ratings for sleep apnea and bronchial asthma are warranted. 

2.  Entitlement to an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1998.
      
This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision wherein the RO recharacterized the Veteran's previously service-connected bronchial asthma to include sleep apnea and increased the disability rating for the Veteran's now combined respiratory disorders to 50 percent, effective October 21, 2005.  In February 2007, the Veteran filed a notice of disagreement (NOD) with regard to the combined rating and effective date assigned for the award of service connection for sleep apnea with bronchial asthma.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007. 

Notably, while the Veteran's February 2007 NOD included an allegation of clear and unmistakable error (CUE) in the December 2006 rating decision (notice of which was received by the Veteran in January 2007), the Board notes that only previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  However, the December 2006 rating decision is not final; rather, it is the rating decision that is currently on appeal.  As the December 2006 rating decision is not final, and there can be valid claim of CUE in that decision.  Hence, there is no CUE claim currently on appeal.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the hearing, the Veteran withdrew from appeal the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea; that matter is being formally dismissed, below.

This appeal was processed using the paperless, electronic veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's disposition of the claim for an earlier effective date is set forth below.  The claim for an increased rating for sleep apnea with bronchial asthma is addressed in the remand following the order; this matter being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the July 2014 Board hearing the Veteran testified that he wished to withdraw from appeal the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea. Thus, no allegations of errors of fact or law remain for appellate consideration with respect to the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it must be dismissed.


ORDER

The appeal as to the claim for an effective date earlier than October 21, 2005 for the award of service connection for sleep apnea is dismissed.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining matter on  appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board notes that the Veteran was most recently afforded a VA respiratory examination in June 2011.  Significantly, during this examination, the Veteran reported that he experienced asthma attacks two to three times per year.  More recently, during the July 2014 Board hearing, the Veteran testified that he experienced asthma attacks two to three times per month.  

On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected sleep apnea with bronchial asthma.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the AOJ should arrange for the Veteran to undergo one or more VA medical examination(s), by appropriate medical professional(s), for evaluation of his sleep apnea with bronchial asthma.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the increased rating claim.  38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report any the scheduled examination(s), obtain and associate with the claims file (a) copy(is) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination(s), to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  
		
Significantly, the most recent VA treatment records in the file obtained by VA are dated in January 2013.  As such, on remand, the AOJ should associate with the claims file all outstanding VA records dated since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include specific consideration of whether separate ratings for sleep apnea and bronchial asthma are warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.



Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination(s) for evaluation of his sleep apnea with bronchial asthma by one or more appropriate medical professional(s).

The contents of the entire electronic file, to include a complete copy of this REMAND, must be made available each designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results furnished to the requesting individual), and all clinical findings should be reported in detail. 

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.



Sleep apnea.  The examiner should clearly identify all current symptoms associated with the Veteran's service-connected respiratory disability manifested by sleep apnea.  He or she should note whether the Veteran's sleep apnea: (1) is asymptomatic but with documented sleep disorder breathing, (2) causes persistent day-time hypersomnolence, (3) requires use of breathing assistance device such as continuous airway pressure (CPAP) machine, or (4) results in chronic respiratory failure with carbon monoxide retention or cor pulmonale, or; requires tracheostomy.  

Bronchial asthma.  The examiner should clearly identify all current symptoms associated with the Veteran's service-connected respiratory disability manifested by bronchial asthma.  He or she should arrange for pulmonary function studies to be accomplished, with FEV-1, FEV-1/FVC, (DLCO (SB)), and maximum oxygen consumption (in ml/kg/min) test results noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation. 

The examiner should also report the frequency and severity of any bronchial asthmatic attacks, including any instances of respiratory failure and the frequency of any visits to a physician to treat exacerbations.  The examiner should also state the need and frequency of medication to control the condition, to include whether the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications, or intermittent (at least three per year) courses of systemic corticosteroids.  
5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date  and time of the examination(s)-preferably, any notice(s) of examination(s)- sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority (to include specific consideration of whether separate ratings for sleep apnea and bronchial asthma are warranted.

8.  Unless the claim is granted to the Veteran's satisfaction, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


